DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on June 25, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Allowable Subject Matter
Claims 1-7 are allowed.
	The following is an examiner’s statement of reasons for allowance: although the prior art teaches methods for assembling hinges of eyeglasses, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim 1, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Montalban (US 10,642,065); Montalban (US 10,928,651); Montalban (US 10,928,650); Montalban (US 10,302,971); Montalban (US 10,054,801); Delamour (US 10,061,141); Wang (US 9,459,466); Niu (US 8,826,496); Delamour et al. (US 8,757,796); Hotellier et al. (US 8,978,204); Medana (US 7,798,637); Ifergan (US 7,637,609); Tabacchi (US 7,452,072); Thiele (US 7,222,960); Schuchard (US 6,892,422); Desbiez-Piat (US 6,481,053); Hotellier (US 6,547,389); Schuchard et al. (US 6,505,933); Montalban (US 6,390,620); Lo (US 6,353,965); De Rossi (US 6,050,686); Lehnert (US 5,755,010); Pinazza (US 5,515,575); Wagner et al. (US 5,657,107); Williams (5,009,495); Morel (US 4,534,628); Tabacchi (US 4,494,834); Hongzhi (US 2019/0146241); Delamour (US 2019/0265511); Montalban (US 2017/0139229); Niu (US 2008/0266518); Chene et al. (US 2009/0047061); Montalban (EP 1090324); Montagner (WO 96/29623); Chene et al. (WO 94/11606); Drlik (EP 0166822); Malfroy (FR 2641382); Francois (FR 3021126); Dalla Longa (WO 2004/040355) are cited as examples of elastic hinges for eyewear and/or methods of assembling elastic hinges for eyewear.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 29, 2022